Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 10-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Triponez (US 20020024887).
With regard to claim 1 Triponez discloses a timepiece comprising: at least one time-of-day hand rotatable relative to a first dial (2-5 figure 1; paragraph 14); and a first pair of temporal calendar mechanical elements (9, 10, paragraph 14) independently rotatable relative to each other to exhibit temporal calendar information (paragraph 15; figure 2), wherein controlled rotation of the respective temporal calendar mechanical elements is electromechanically independent of the at least one time-of-day hand (paragraphs 14-15) and is synchronizable relative to temporal calendar information on an external device (paragraph 14 a user may set the time using the crown. The user is capable of using a reference external time such as a wall clock, cell phone, or any other device which displays the time to the user).

With regard to claim 2 Triponez discloses the timepiece of claim 1, wherein the at least one time-of-day hand is rotatable relative to a center of the first dial (figure 1)

With regard to claim 5 Triponez discloses the timepiece of claim 1, wherein the respective temporal calendar mechanical elements are rotatable relative to a center of the first dial (figure 1).

With regard to claim 10 Triponez discloses an analog timepiece comprising: at least one time-of-day mechanical element including a first portion movable along a first annular path relative to a dial (2, 4, 5); and a first pair of temporal-calendar mechanical elements movable independently from, and relative to, each other along a second annular path (9, 10) to indicate temporal calendar information relative to the dial (3), wherein the temporal calendar mechanical elements are electromechanically controlled independently of the at least one time-of-day mechanical element (paragraph 15) and are synchronizable relative to temporal calendar information on an external timepiece (paragraph 14 a user may set the time using the crown. The user is capable of using a reference external time such as a wall clock, cell phone, or any other device which displays the time to the user).

With regard to claim 11 Triponez discloses the timepiece of claim 10, wherein the respective first and second annular paths are arranged concentrically relative to each other (figure 1 the hands have different annular sizes to fit drive shafts that fit one inside the other).

With regard to claim 12 Triponez discloses the timepiece comprising: a second pair of temporal-calendar mechanical elements (9, 10) movable independently from, and relative to, each other along a third annular path to indicate temporal calendar information (figures 1, 2).

With regard to claim 13 Triponez discloses the timepiece of claim 11, wherein the respective first, second, and third annular paths are arranged concentrically relative to each other (figure 1).

With regard to claim 14 Triponez discloses a method of manufacturing a timepiece comprising: arranging at least one time-of-day hand to be rotatable relative to a dial (figure 1; the system is arranged as it does not occur in nature); and arranging a first pair of temporal calendar mechanical elements for controllable rotation independent of each other (paragraph 15), and independent of the at least one time-of-day hand, to exhibit temporal calendar information synchronizable relative to an external timepiece (paragraph 14 a user may set the time using the crown. The user is capable of using a reference external time such as a wall clock, cell phone, or any other device which displays the time to the user).

With regard to claim 15 Triponez discloses the method of claim 14, comprising: arranging each temporal calendar mechanical element to include an inner portion rotatably mounted to a center Iinner teeth figure 2) about which the outer portion rotates to indicate temporal calendar information (figures 1, 2); arranging a first annular path along which the outer portion moves (figures 1, 2); and arranging the dial to extend along a second annular path independent of the first annular path (figures 1, 2; the dial includes a center region defining at least one annular path of the display hands which does not overlap with the date annular paths.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triponez (US 20020024887) in view of Kitahara (US 7027360).
With regard to claim 3 (depends from claim 2) Tiponez does not disclose the claimed: 
a second dial including a center about which the first pair of temporal calendar mechanical elements are rotatable, wherein the second dial is nested within a circumference of the first dial and is positioned at a non-center location of the first dial.
The use of dials to have subdials and compound information within a given dial within a periphery of a larger dial is well known in the art. Kitahara discloses multiple rotational displays with different information – figures 1, 2. Kitahara discloses locating date information wheels off center from the main dial center/hand center. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Tiponez’s system with at least one pair of temporal calendar mechanical elements are rotatable, wherein the dial thereof is nested within a circumference of the first dial and is positioned at a non-center location of the first dial, as taught by Kitahara in regard to the month and year displays, as taught by Tiponez with regard to two wheel concentric about a common axis. The reason for doing so would have been to provide additional information across multiple points on the dial as taught by Kitahara. 

With regard to claim 4 (depends from claim 3) Tiponez does not disclose the claimed: 
a third dial at a non-center location of the first dial with the third dial including a center, the third dial positioned nested within a circumference of the first dial; and a second pair of temporal calendar mechanical elements rotatable about the center of the third dial, wherein relative rotatable movement between the first temporal calendar mechanical element and the second temporal calendar mechanical element is used to indicate temporal calendar information, and wherein rotational positioning of the 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Tiponez’s system with a third dial at a non-center location of the first dial with the third dial including a center, the third dial positioned nested within a circumference of the first dial; and a second pair of temporal calendar mechanical elements rotatable about the center of the third dial, wherein relative rotatable movement between the first temporal calendar mechanical element and the second temporal calendar mechanical element is used to indicate temporal calendar information, and wherein rotational positioning of the second pair of temporal calendar mechanical elements is controllable independently of the first pair of temporal calendar mechanical elements and independently of the at least one time-of-day hand, as taught by Kitahara in regard to the month and year displays, as taught by Tiponez with regard to two wheel concentric about a common axis. The reason for doing so would have been to provide additional information across multiple points on the dial as taught by Kitahara. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2-24-21
/SEAN KAYES/Primary Examiner, Art Unit 2844